Opinion issued March 27, 2014




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-13-01050-CR
                             NO. 01-13-01051-CR
                           ———————————
                        DAVID CLAYTON, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 178th District Court
                            Harris County, Texas
                   Trial Court Case Nos. 1392006, 1399964


                         MEMORANDUM OPINION

      Appellant, David Clayton, pleaded guilty to the state jail felony offense of

possession of a controlled substance in trial cause 1392006 and the third degree

felony of driving while intoxicated in trial cause 1399964. See TEX. HEALTH &
SAFETY CODE ANN. § 481.115(a), (b) (West 2010); TEX. PENAL CODE ANN.

§§ 49.04(a), 49.09(b) (West Supp. 2013). The trial court found appellant guilty of

each charge and, in accordance with the terms of appellant’s plea bargain

agreements with the State, sentenced appellant to confinement for three years.

Appellant filed a pro se notice of appeal. We dismiss the appeals.

      In a plea bargain case, a defendant may only appeal those matters that were

raised by written motion filed and ruled on before trial or after getting the trial

court’s permission to appeal. TEX. CODE CRIM. PROC. ANN. art. 44.02 (West

2006); TEX. R. APP. P. 25.2(a)(2). An appeal must be dismissed if a certification

showing that the defendant has the right of appeal has not been made part of the

record. TEX. R. APP. P. 25.2(d).

      Here, the trial court’s certifications are included in the records on appeal.

See id. The trial court’s certifications state that these are plea bargain cases and

that the defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). The

records support the trial court’s certification. See Dears v. State, 154 S.W.3d 610,

615 (Tex. Crim. App. 2005). Because appellant has no right of appeal, we must

dismiss these appeals. See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App.

2006) (“A court of appeals, while having jurisdiction to ascertain whether an

appellant who plea-bargained is permitted to appeal by Rule 25.2(a)(2), must




                                         2
dismiss a prohibited appeal without further action, regardless of the basis for the

appeal.”).

      Accordingly, we dismiss these appeals for want of jurisdiction. We dismiss

any pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Bland, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3